       Case 4:19-cr-00029-BMM Document 287 Filed 09/23/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                        CR-19-29-GF-BMM
                           Plaintiff,                   CR-19-30-GF-BMM

       vs.
                                                 ORDER REGARDING MOTION
LUKE JOHN SCOTT, SR.,                                 TO RECONSIDER
                                                  DEFENDANT’S NOTICES TO
                           Defendant.            THE COURT REGARDING HIS
                                                   EX PARTE FILINGS AND
                                                        GRIEVANCE




      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the two

above-captioned criminal cases, with Bryan Norcross acting as stand-by counsel.

(CR-19-29-GF-BMM, Doc. 73 & CR-19-30-GF-BMM, Doc. 72).

      Scott filed a notice regarding his ex-parte filings and grievance in both of his

criminal cases on July 22, 2020. (CR-19-29-GF-BMM, Doc. 191 & CR-19-30-GF-

BMM, Doc. 199). Scott asked the Court to sanction Assistant United States

Attorney Kalah Paisley (“AUSA Paisley”). (Id. at 1). The Court reviewed the

docket as well as the documents Scott referenced in his filings and declined to

sanction the government because AUSA Paisley’s actions in accessing the public
       Case 4:19-cr-00029-BMM Document 287 Filed 09/23/20 Page 2 of 2



docket do not constitute “prosecutorial misconduct.” (CR-19-29-GF-BMM, Doc.

213 & CR-19-30-GF-BMM, Doc. 203 at 5).

      Scott now asks the Court to reconsider its decision not to sanction AUSA

Paisley. (CR-19-29-GF-BMM, Doc. 259 & CR-19-30-GF-BMM, Doc. 219.). Scott

clarifies that he cited the wrong document in his original notice of complaint. (Id.

at 1–2). Scott fails to provide a corrected identification of what document the

Government was able to access. Scott also fails to identify any prejudice that may

have resulted from access to a document. The Court again has reviewed the docket

in both cases to ensure that Scott’s ex-parte filings are sealed. As the Court found

previously, “Scott has not demonstrated actual prejudice resulting from said

government misconduct, because no misconduct exists in the first instance.” (CR-

19-29-GF-BMM, Doc. 213 & CR-19-30-GF-BMM, Doc. 203 at 5). The Court

again declines to sanction the Government.

                                         ORDER

      IT IS HEREBY ORDERED that Scott’s Motion for Reconsideration of

sanctions (CR-19-29-GF-BMM, Doc. 259 & CR-19-30-GF-BMM, Doc. 219) is

DENIED.

      Dated the 23rd day of September, 2020.




                                             2
